Order entered July 1, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00028-CV

                               THE STATE OF TEXAS, Appellant

                                                  V.

   MESQUITE CREEK DEVELOPMENT, INC., A GEORGIA CORPORATION, AND
     RACETRAC PETROLEUM, INC., A GEORGIA CORPORATION, Appellees

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-05842-B

                                              ORDER
        The clerk’s record in this case is overdue. By postcard dated April 10, 2019, we notified

the Dallas County Clerk that the clerk’s record was past due and directed the Dallas County

Clerk to file the clerk’s record within thirty days. To date, the clerk’s record has not been filed.

        Accordingly, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, either (1) the clerk’s record or (2) written verification that appellant has not paid for

or made arrangements to pay for the clerk’s record. We notify appellant that if we receive

verification the clerk’s record has not been paid for or that arrangements to pay for the clerk’s

record have not been made, we will, without further notice, dismiss the appeal. See TEX. R. APP.

P. 37.3(b).
We DIRECT the Clerk to send copies of this order to:


John Warren
Dallas County Clerk

All parties




                                          /s/     ROBERT D. BURNS, III
                                                  CHIEF JUSTICE